Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 7-8 and 11-16 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a semiconductor device comprising: a sensor configured to output a sensor signal; an amplifier circuit configured to amplify the sensor signal; a sample-and-hold circuit comprising a plurality of signal holding circuits and an adder circuit; and an analog-to-digital converter circuit electrically connected to the adder circuit, each of the plurality of signal holding circuits is configured to retain an output signal of the amplifier circuit, each of the plurality of signal holding circuits comprises a capacitor and a first transistor comprising an oxide semiconductor in a channel formation region, the adder circuit is configured to add the output signals of the amplifier circuit which are retained by the plurality of signal holding circuits, however, the prior art fails to teach the sample-and-hold circuit comprises a second transistor and a third transistor, a gate of the second transistor is electrically connected to the other electrode of the capacitor, and one of a source and a drain of the second transistor and one of a source and a drain of the third transistor are electrically connected to the analog-to-digital converter circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845